Citation Nr: 0936109	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 
1977, and from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

He testified before a Decision Review Officer (DRO) in 
October 2007.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's PTSD was manifested by no more than reduced 
reliability and productivity with "difficulty" in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Since the Veteran's most recent November 2004 increased 
rating claim, he has been assigned a 50 percent evaluation 
for PTSD pursuant to DC 9411.  In order to be assigned the 
next-higher 70 percent rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, DC 9411. 

The Board has reviewed the evidence of record and finds that 
the evidence does not support a higher rating.  First, 
although the Veteran testified at his October 2007 DRO 
hearing that he had had thoughts of committing suicide, he 
indicated that he had never gone through with any of them.  
He further stated that he had never told his doctors of these 
feelings because he did not want to be hospitalized.  A 
November 2004 VA outpatient treatment note indicated that he 
had had some thoughts of hurting himself however, they passed 
quickly.

Although the Veteran reported, at his February 2005 VA 
examination, that at times he felt that his life was 
pointless, the VA examiner noted no active suicidal ideation. 
The Veteran denied suicidal ideation at December 2004, April 
2005, September 2005, November 2005, August 2006, April 2007, 
and September 2007 VA outpatient treatment visits.  
Therefore, the weight of evidence does not support a finding 
of suicidal ideation.   

Next, the evidence of record additionally does not note that 
the Veteran experiences obsessional rituals.  Further, the 
evidence does not show that his speech has been 
intermittently illogic, obscure, or irrelevant.  Although it 
was noted at December 2004, April 2005, September 2005, and 
August 2006 VA outpatient treatment visits that his speech 
had decreased rate and volume, an April 2005 VA outpatient 
treatment note indicated that his speech was coherent and 
relevant. 

Further, his thoughts were described as relevant and coherent 
at his February 2005 VA examination.  Additionally, his 
thought process was described as linear and goal-directed at 
a September 2007 VA outpatient treatment visit.  Therefore, 
the evidence does not support a 70 percent rating.

Next, the objective evidence of record also fails to 
demonstrate near-continuous panic attacks or depression which 
affects his ability to function independently.  While the 
evidence shows significant anxiety and depression, the weight 
of evidence does not support a determination that they affect 
his ability to function independently.  In fact, the February 
2005 VA examination report noted that he could complete his 
activities of daily living without any problems.  He further 
reported that he had walked 3-4 miles to his examination 
because no one could bring him.  At an April 2005 VA 
outpatient treatment visit, he reported care giving 
responsibilities, with respect to his mother and sister.  
This evidence does not support a rating in excess of 50 
percent.

Further, even though the evidence of record additionally 
discussed his problems relating to others, social isolation, 
and irritability, he does not appear to have impaired impulse 
control consisting of unprovoked irritability with periods of 
violence.  For example, although the February 2005 VA 
examination report noted that he had 3-4 weekly angry 
outbursts, lasting about 2-3 hours which were often 
stimulated by news of the Iraq War, his insight was described 
as "good" and his judgment as "fair."  Furthermore, it 
does not appear that his outbursts were "unprovoked" in 
nature. 

Additionally, while he testified at his October 2007 DRO 
hearing that he had been physically and verbally abusive 
towards his ex-wife and relatives in the past, he did not 
indicate when these episodes had occurred.  The Board notes 
that April 2005, September 2005, August 2006 VA outpatient 
treatment reports described his insight and judgment as fair.  
A July 2005 VA group therapy note indicated that the Veteran 
seemed to be improving, by achieving his goals of reducing 
the frequency of anger outbursts towards family and friends. 
Thus, while irritability and outbursts have been described, 
the balance of the evidence is not sufficient to warrant a 
higher rating. 

The evidence of record also does not demonstrate any spatial 
disorientation.  Rather, various VA outpatient treatment 
records and the February 2005 VA examination report, 
consistently noted that his orientation was within normal 
limits.  Given that spatial disorientation has not been 
demonstrated, a higher rating is not warranted.

With respect to his personal appearance and hygiene, the 
Board has considered statements from his niece and 
stepdaughter indicating that his hygiene had suffered as a 
result from his PTSD.  However, the Board notes that an April 
2005 VA outpatient treatment report reflected that he was 
neatly groomed and a September 2007 VA outpatient treatment 
note indicated he was well groomed and dressed.  The February 
2005 VA examiner commented that the Veteran was reasonably 
well groomed. 

Next, the evidence of record reveals that he clearly has 
difficulty in maintaining effective relationships.  For 
example, he stated at his February 2005 VA examination that 
he had stable and active relationships with his mother and 
brother, but otherwise, he was essentially isolated.  
Statements from friends and family additionally alluded to 
the Veteran having difficulty with relationships.  He also 
testified at his October 2007 DRO hearing that he did not 
like to be around crowds of people.  He additionally 
indicated that he had been married, but was now divorced.  He 
stated that his PTSD was the reason he was no longer married.  

The Board notes that a VA Form 21-686c, Declaration of Status 
of Dependent, submitted in January 2008, indicates that he 
subsequently married again in December 2007.  Moreover, 
November 2004, April 2005, August 2005, October 2005 and 
December 2005 VA group therapy treatment notes indicate that 
he seemed to be improving by achieving his goal of reducing 
isolation.  These findings are consistent with a 50 percent 
rating ("difficulty" in establishing and maintaining 
effective relationships) but not a 70 percent rating (an 
"inability" to establish and maintain effective 
relationships).  

In concluding that a disability rating in excess of 50 
percent is not warranted here, the Board has also considered 
the Veteran's Global Assessment of Functioning (GAF) score 
assigned in his various VA outpatient treatment records and 
at his February 2005 VA examination.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM IV)).  

Here, the February 2005 VA examination revealed a GAF score 
of 55.  VA outpatient treatment records revealed the 
following scores:  December 2004 (GAF 55), April 2005 (GAF 
53), September 2005 (GAF 53), and August 2006 (GAF 53). 

Therefore, the GAF scores referable to the Veteran's PTSD 
range essentially from 53 to 55.   In this regard, scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). 

Based on the above GAF scores, an evaluation in excess of 50 
percent is not warranted for any portion of the rating period 
on appeal.  The Board finds that the GAF scores are 
consistent with the rating already in effect.  In reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate. 

With respect to the Veteran's claim, the Board has also 
considered his statements and testimony, and the statements 
of his friends and family that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Veteran and his friends and family are 
competent to report symptoms because this requires only 
personal knowledge as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  They are not, however, competent 
to identify a specific level of disability of this disorder-
according to the appropriate diagnostic codes.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's PTSD-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the subjective evidence of complaints of increased 
symptomatology provided by the Veteran, his friends, and 
family.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect 
the credibility of testimony).  In sum, after a careful 
review of the evidence of record, the Board finds that the 
benefit of the doubt rule is not applicable and the appeal is 
denied.

The Board has further considered whether referral under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  However, 
the weight of evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

The Board acknowledges that the Veteran testified at his 
October 2007 DRO hearing that he stopped working in 1992 
because of his PTSD.  The Board finds however, that his 
symptoms have been adequately considered by the schedular 
rating.  Specifically, the scheduler rating criteria for PTSD 
adequately considers the Veteran's occupational and social 
functioning.  As this decision outlines above, his PTSD was 
manifested by no more than reduced reliability and 
productivity with "difficulty" in establishing and 
maintaining effective work and social relationships.

Moreover, the medical records during the rating period on 
appeal do not indicate that his disorder has necessitated 
frequent periods of hospitalization.  Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted for any portion of the appeal period.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his increased rating 
claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez letter in connection with 
his claim in December  2008.  Thereafter, the RO 
readjudicated the PTSD claim in the January 2009 and April 
2009 Supplemental Statements of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).

Notwithstanding the foregoing, it is noted that, on September 
4, 2009, the Federal Circuit vacated and remanded Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Specifically, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  In addition, the Federal Circuit 
determined that "while a Veteran's 'daily life' evidence 
might in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication."  Thus, the Federal Circuit 
held, "insofar as the notice described by the Veterans Court 
in Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential 'daily life' 
evidence, we vacate the judgments.   

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, he was provided an opportunity to set forth his 
contentions during the DRO hearing in October 2007.  

Next, a specific VA medical examination pertinent to the 
issue on appeal was obtained in February 2005. Neither the 
Veteran, nor his representative has alleged that the 
Veteran's current condition has worsened since the last VA 
examination. Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

ORDER

A rating in excess of 50 percent for PTSD is denied. 



____________________________________________
LANA K. JENG	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


